Name: COMMISSION REGULATION (EC) No 1278/96 of 2 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 164/10 EN Official Journal of the European Communities 3. 7. 96 COMMISSION REGULATION (EC) No 1278/96 of 2 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (?), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 July 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. 0 OJ No L 307, 20. 12. 1995, p. 21 . ¥) OJ No L 387, 31 . 12. 1992, p. 1 . rf OJ No L 22, 31 . 1 . 1995, p. 1 . 3 . 7. 96 IBN I Official Journal of the European Communities No L 164/11 ANNEX to the Commission Regulation of 2 July 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 35 ex 0707 00 25 0709 90 77 052 060 064 066 068 204 208 212 624 999 052 053 060 066 068 204 624 999 052 204 412 624 999 82,1 80,2 70,8 60,1 62.3 86,8 44.0 97,5 95,8 75,5 75,8 156.2 61,0 53.8 69.1 144.3 87.1 92,5 65.9 77,5 54.2 151,9 87.4 0808 20 47 0809 10 40 508 512 524 528 624 728 800 804 999 039 052 064 388 400 512 528 624 728 800 804 999 052 061 064 400 999 87.8 69.9 79.7 75.2 86,5 107.3 78.0 84.4 80.5 104.1 138.2 72,5 93.1 70,4 79.3 76,9 79,0 115.4 55.8 127,1 92,0 144,4 51,3 105.3 338,0 159,7 0805 30 30 0808 10 71 , 0808 10 73, 0808 10 79 052 204 220 388 400 512 520 524 528 600 624 999 039 052 064 284 388 400 404 416 131,9 88,8 74,0 68,2 68,2 54.8 66.5 64,7 62.6 84,0 48.9 73,9 108,9 64.0 78.6 72.1 83.7 75,4 63.6 72.7 0809 20 49 0809 30 31 , 0809 30 39 0809 40 30 052 061 064 066 068 400 600 616 624 676 999 052 220 624 999 052 064 066 068 400 624 676 999 200,0 182,0 147,8 81,6 278,2 203,0 94,9 108,5 152,2 166,2 161.4 63.1 121,8 106,8 97.2 73,2 64,4 84,9 61,2 143.5 202,5 68,6 99,8 (l) Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin .